        Case: 3:20-cv-00051-jdp Document #: 33 Filed: 09/24/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 BRANDON D. BRADLEY, SR.,

                              Plaintiff,
        v.
                                                                           ORDER
 KEVIN CARR, SUSAN NOVAK, BRIAN GUTSKE,
 M. GLASS, UNIT MANAGER WALKER, STACIE                                   20-cv-51-jdp
 WEISS, LUCAS WEBER, L. FIAT, DR. STANGE,
 DR. GAMBARO, and DR. PERSIKE,

                              Defendants.


       Pro se plaintiff Brandon D. Bradley, Sr. is incarcerated at Columbia Correctional

Institution. She filed this lawsuit based on her allegations that she was prevented from

appearing personally at her resentencing and that she was subjected to inhumane prison

conditions. After I screened her complaint under 28 U.S.C. §§ 1915 and 1915A, I dismissed

her claims because they did not comply with the Federal Rules of Civil Procedure and gave her

a short time to file an amended complaint. Dkt. 30. I told her that if she did not do so, I would

dismiss this case for her failure to state a claim upon which relief may be granted. Id. at 6.

       Bradley filed an amended complaint within the deadline. Dkt. 31. But she then filed a

document titled “Objection,” in which she writes that she “objects to amended complaint

Bradley v. Carr. That issue will be addressed in another 1983. Plaintiff request[s] an order to

amend complaint to make Melanie Quick the proper defendant. Plaintiff request[s] your

honor’s orders to avoid incurring a strike.” Dkt. 32. I take Bradley to mean that she is

withdrawing her amended complaint, which includes allegations against Kevin Carr and other

defendants that she intends to address in another lawsuit, and that she wishes to file a new

complaint with new allegations against Melanie Quick, who was not named in any of her
        Case: 3:20-cv-00051-jdp Document #: 33 Filed: 09/24/20 Page 2 of 3




previous complaints in this lawsuit. She does not describe what allegations she would raise

against Quick in her new complaint.

       I will deny Bradley’s motion. Bradley asks to amend her complaint by replacing it with

an entirely new set of allegations and a new defendant. This isn’t really a request to amend her

complaint; it’s a request to start a new lawsuit. Federal Rule of Civil Procedure 15(a)(2) says

that courts should give parties leave to amend their pleadings “when justice so requires.” But

as the court of appeals has explained, courts should not allow plaintiffs to abuse the Federal

Rules of Civil Procedure to combine unrelated claims against different defendants into the

same lawsuit to avoid incurring strikes or to avoid paying multiple filing fees. George v. Smith,

507 F.3d 605, 607 (7th Cir. 2007). George involved a plaintiff who was abusing the rules of

joinder, not amendment, but the same principles apply to Bradley’s motion. If Bradley wishes

to bring new claims based on new allegations against new defendants, she must file a new

lawsuit to do so.

       Bradley has withdrawn the timely amended complaint that she filed, so as I said in my

prior order, I will dismiss this lawsuit for failure to state a claim on which relief may be granted.

Because I am dismissing Bradley’s lawsuit for failure to state a claim, I must also assess a strike

against Bradley under 28 U.S.C. § 1915(g).



                                              ORDER

       IT IS ORDERED that:

       1. Plaintiff Brandon D. Bradley, Sr.’s motion to amend her complaint, Dkt. 31, is
          DENIED as moot.

       2. Bradley’s motion to file an amended complaint, Dkt. 32, is DENIED.




                                                 2
 Case: 3:20-cv-00051-jdp Document #: 33 Filed: 09/24/20 Page 3 of 3




3. This lawsuit is dismissed for Bradley’s failure to state a claim upon which relief may
   be granted. The clerk of court is directed to close this case and assess Bradley a strike
   under 28 U.S.C. § 1915(g).

Entered September 24, 2020.

                                      BY THE COURT:

                                      /s/
                                      ________________________________________
                                      JAMES D. PETERSON
                                      District Judge




                                         3
